PER CURIAM.
Roosevelt McDonald (defendant) entered a no contest plea to the charges of attempted robbery and sale of cocaine.1 He appeals his judgments and sentences, arguing that the trial court improperly rejected the terms of a negotiated plea agreement without affording the defendant an opportunity to withdraw his plea. This argument is completely devoid of merit.
The defendant’s written plea agreement does not appear in the instant record. However, the transcript of the sentencing hearing reveals that, prior to the imposition of sentence, defense counsel advised the trial court that state had agreed to recommend that the defendant’s adjudication of guilt be withheld. The trial court rejected the recommendation and imposed a guideline sentence of fifteen months’ imprisonment on each charge, ordering the sentences to run concurrently.
We affirm the defendant’s judgments and sentences because the defendant has failed to sustain his burden of presenting a record demonstrating reversible error. The trial court did not err in rejecting the state’s recommendation and adjudicating the defendant guilty without affording the defendant the opportunity to withdraw his plea. See Conlan v. State, 688 So.2d 375 (Fla. 5th DCA 1997).
AFFIRMED.
PETERSON, THOMPSON and ANTOON, JJ., concur.

. §§ 812.13, 893.03, Fla. Slat. (1995).